Exhibit 10.1

 

THIRD AMENDMENT TO CREDIT AGREEMENT

 

Dated as of April 10, 2015

 

This THIRD AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is made by and among
INTERVAL ACQUISITION CORP., a Delaware corporation (the “Borrower”), INTERVAL
LEISURE GROUP, INC., a Delaware corporation (“Holdings”), certain subsidiaries
of the Borrower, as guarantors, the lenders who are party to this Amendment (the
“Lenders”), and WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking
association, as administrative agent for the Lenders (in such capacity, the
“Administrative Agent”).

 

PRELIMINARY STATEMENTS

 

WHEREAS, the Borrower, the Lenders and the Administrative Agent entered into
that certain Amended and Restated Credit Agreement dated as of June 21, 2012 (as
amended by that certain First Amendment to Credit Agreement and Incremental
Revolving Commitment Agreement dated as of April 8, 2014, as amended by that
certain Second Amendment to Credit Agreement dated as of November 6, 2014 and as
further amended, restated, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”); and

 

WHEREAS, the Borrower has requested to amend the Credit Agreement as
specifically set forth herein; and

 

WHEREAS, subject to the terms of this Amendment, the Administrative Agent and
the Lenders have agreed to amend the Credit Agreement as specifically set forth
herein;

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto hereby agree as follows:

 

Section 1.                                           Capitalized Terms.  All
capitalized terms not otherwise defined in this Amendment (including without
limitation in the introductory paragraph and the Preliminary Statements hereto)
shall have the meanings as specified in the Credit Agreement.

 

Section 2.                                           Amendments to Credit
Agreement.  Effective as of the Third Amendment Effective Date and subject to
the terms and conditions set forth herein and in reliance upon representations
and warranties set forth herein, the Credit Agreement is hereby amended as
follows:

 

(a)                                 the following new definitions are hereby
added to Section 1.01 of the Credit Agreement in correct alphabetical order:

 

“ ‘Consolidated Secured Debt’ means, at any time, with respect to the
Consolidated Group at such time without duplication, the sum of all Consolidated
Total Funded Debt of the Consolidated Group that is secured by a Lien on any
asset or property of any member of the Consolidated Group.

 

‘Consolidated Secured Leverage Ratio’ means, as of the last day of each fiscal
quarter, the ratio of (a) Consolidated Secured Debt on such day to
(b) Consolidated EBITDA for the period of four (4) consecutive fiscal quarters
ending as of such day.

 

--------------------------------------------------------------------------------


 

‘Incurrence Test’ means, for any transaction or series of transactions, the
Borrower shall have a Consolidated Total Leverage Ratio less than or equal to
4.50 to 1.00 on a Pro Forma Basis after giving effect to such transaction or
series of transactions.

 

‘Permitted Escrow Debt’ means Indebtedness issued by an Unrestricted Subsidiary
(a) as to which neither Holdings nor any of its Subsidiaries is directly or
indirectly liable as a guarantor or otherwise, or constitutes the lender and
(b) the proceeds of which shall be escrowed for a Permitted Acquisition or for
the repayment or refinancing of Loans or other Indebtedness permitted to be
repaid or refinanced hereunder (including, without limitation, the return of
such escrowed proceeds and amounts held by such Unrestricted Subsidiary for
payment of interest, fees and expenses related to the Permitted Escrow Debt to
the holders of such Permitted Escrow Debt).

 

‘Permitted Escrow Debt Proceeds’ means the proceeds of any Permitted Escrow Debt
plus an amount sufficient to pay fees, accrued interest and related expenses on
such Permitted Escrow Debt from the issuance thereof to the termination date of
such escrow and the applicable escrow account.

 

‘Sanctioned Authorities’ means OFAC, the U.S. Department of State, the United
Nations Security Council, the European Union and Her Majesty’s Treasury.

 

‘Unrestricted Subsidiary’ means any Wholly Owned Subsidiary of the Borrower, but
only to the extent that, and for so long as, such Subsidiary:

 

(a)                                 has been designated by the Borrower as an
Unrestricted Subsidiary and such designation has not been revoked or rescinded;
and

 

(b)                                 (i) was created solely for the purpose of
issuing Permitted Escrow Debt and activities reasonably related or incidental
thereto, (ii) has no assets other than Permitted Escrow Debt Proceeds, (iii) has
no Indebtedness or liabilities other than Permitted Escrow Debt and liabilities
reasonably related or incidental thereto and (iv) does not engage in any
activities other than issuing Permitted Escrow Debt, holding Permitted Escrow
Debt Proceeds and activities reasonably related or incidental thereto (including
the assignment of Permitted Escrow Debt and Permitted Escrow Debt Proceeds to
Holdings, the Borrower or any Subsidiary Guarantor as permitted under
Section 8.03 or the return of such Permitted Escrow Debt Proceeds plus the
payment of accrued interest and fees to the holders of such Permitted Escrow
Debt).

 

Any designation of a Subsidiary as an Unrestricted Subsidiary shall be evidenced
to the Administrative Agent by a certificate of a Responsible Officer of the
Borrower certifying that such designation complied with the preceding
conditions.  If, at any time, any Unrestricted Subsidiary fails to meet any of
the preceding requirements as an Unrestricted Subsidiary, it shall thereafter
cease to be an Unrestricted Subsidiary for purposes of this Agreement and the
other Loan Documents, shall be subject to all of the provisions of this
Agreement and the other Loan Documents that are applicable to Subsidiaries and
any Indebtedness and Liens of such Subsidiary shall be deemed to be incurred by
a Subsidiary of the Borrower as of such date and, if such Indebtedness or Lien
is not permitted to be incurred as of such date under Section 8.01 or
Section 8.03, as applicable, the Borrower will be in default of such covenant.”

 

--------------------------------------------------------------------------------


 

(b)                                 the definition of “Accounts Receivable
Facilities” in Section 1.01 of the Credit Agreement is hereby amended by
inserting the phrase “or similar financing” immediately after the reference to
“customary asset securitization” therein;

 

(c)                                  the definition of “Applicable Percentage”
in Section 1.01 of the Credit Agreement is hereby amended by replacing the
pricing grid and immediately following paragraph therein in their entirety with
the following:

 

“APPLICABLE PERCENTAGES FOR REVOLVING LOANS,
SWINGLINE LOANS, LETTER OF CREDIT FEES AND COMMITMENT FEES

 

Pricing
Level

 

Consolidated
Total
Leverage Ratio

 

Eurodollar Rate
Loans and Letter
of Credit Fees

 

Base Rate
Loans

 

Commitment
Fees

I

 

< 1.00:1.00

 

1.25%

 

0.25%

 

0.250%

II

 

> 1.00 but
 < 1.50:1.00

 

1.50%

 

0.50%

 

0.275%

III

 

> 1.50 but
 < 2.00:1.00

 

1.75%

 

0.75%

 

0.275%

IV

 

> 2.00 but
 < 2.50:1.00

 

2.00%

 

1.00%

 

0.350%

V

 

> 2.50:1.00 but
 < 3.50:1.00

 

2.25%

 

1.25%

 

0.375%

VI

 

> 3.50:1.00

 

2.50%

 

1.50%

 

0.400%

 

Applicable Percentages for Revolving Loans, Swingline Loans, Letter of Credit
Fees and Commitment Fees will be based on the Consolidated Total Leverage Ratio
as set forth in the most recent Compliance Certificate received by the
Administrative Agent pursuant to Section 7.02(b). Any increase or decrease in
such Applicable Percentage resulting from a change in the Consolidated Total
Leverage Ratio shall become effective on the first Business Day immediately
following the date a Compliance Certificate is delivered pursuant to
Section 7.02(b); provided, however, that if (i) a Compliance Certificate is not
delivered when due in accordance with such Section or (ii) an Event of Default
pursuant to Section 9.01(a), (f) or (h) has occurred and is continuing, then, in
the case of clause (i), pricing level VI shall apply as of the first Business
Day after the date on which such Compliance Certificate was required to have
been delivered until the first Business Day immediately following delivery
thereof, and in the case of clause (ii), pricing level VI shall apply as of the
first Business Day after the occurrence of such Event of Default until the first
Business Day immediately following the cure or waiver of such Event of Default. 
The Applicable Percentage in effect from the effective date of the Third
Amendment through the date for delivery of the Compliance Certificate for the
first full fiscal quarter ending after the effective date of the Third Amendment
shall be determined based upon pricing level V for Revolving Loans, Swingline
Loans, Letter of Credit Fees and Commitment Fees.”

 

(d)                                 the definition of “Consolidated Interest
Expense” in Section 1.01 of the Credit Agreement is hereby amended by inserting
the following new sentence at the end thereof:

 

--------------------------------------------------------------------------------


 

“Any interest, expenses or fees paid to the holders of any Permitted Escrow Debt
by an Unrestricted Subsidiary shall be deemed to be Consolidated Interest
Expense for all purposes of this Agreement.”

 

(e)                                  the definition of “FATCA” in Section 1.01
of the Credit Agreement is hereby replaced in its entirety as follows:

 

“ ‘FATCA’ means Sections 1471 through 1474 of the Internal Revenue Code, as of
the date of this Credit Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with), any
current or future regulations or official interpretations thereof and any
agreements entered into pursuant to Section 1471(b)(1) of the Internal Revenue
Code.”

 

(f)                                   the definition of “Permitted Acquisition”
in Section 1.01 of the Credit Agreement is hereby amended by inserting the
phrase “and the Incurrence Test” immediately after the reference to
“Section 8.10” therein;

 

(g)                                  the definition of “Sanctioned Country” in
Section 1.01 of the Credit Agreement is hereby replaced in its entirety as
follows:

 

“ ‘Sanctioned Country’ means at any time, a country or territory which is itself
the subject or target of any economic or financial sanctions or trade embargoes
by a Sanctioning Authority (including, without limitation, Cuba, Iran, North
Korea, Sudan, Syria and the Crimea Region).”

 

(h)                                 the definition of “Sanctioned Person” in
Section 1.01 of the Credit Agreement is hereby replaced in its entirety as
follows:

 

“ ‘Sanctioned Person’ means, at any time, (a) any Person listed in any
sanctions-related list of designated Persons maintained by the Sanctioning
Authorities, (b) any Person operating, organized or resident in a Sanctioned
Country, or (c) any Person owned or controlled by any such Person or Persons
described in clauses (a) and (b), unless, in each case above, otherwise approved
by a Sanctioning Authority.”

 

(i)                                     the definition of “Subsidiary” in
Section 1.01 of the Credit Agreement is hereby amended by inserting the
following new sentence at the end thereof:

 

“Notwithstanding the foregoing (except as used in the definition of Unrestricted
Subsidiary contained herein), an Unrestricted Subsidiary shall be deemed not to
be a Subsidiary of Holdings, the Borrower or any of their respective
Subsidiaries for purposes of this Agreement or any other Loan Document, and the
financial statements and consolidation of accounts of Holdings and its
Subsidiaries shall not, for purposes of this Agreement, be consolidated with any
Unrestricted Subsidiary.”

 

(j)                                    Section 3.01 of the Credit Agreement is
hereby amended by inserting the following new clause (h) and re-lettering
existing clause (h) as new clause (i):

 

“For purposes of determining withholding Taxes imposed under FATCA, from and
after the effective date of the Third Amendment, the Borrower and the
Administrative Agent shall treat (and the Lenders hereby authorize the
Administrative Agent to treat) the Loans as not

 

--------------------------------------------------------------------------------


 

qualifying as a “grandfathered obligation” within the meaning of Treasury
Regulation Section 1.1471-2(b)(2)(i).”

 

(k)                                 Section 7.11 of the Credit Agreement is
hereby amended by inserting the following new paragraph:

 

“The Borrower will not request any Loan, and the Borrower shall not use, and
shall ensure that its Subsidiaries and its or their respective directors,
officers, employees and agents shall not use, the proceeds of any Loan (i) in
furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in
violation of any anti-corruption laws, (ii) for the purpose of funding,
financing or facilitating any activities, business or transaction of or with any
Sanctioned Person, or in any Sanctioned Country, or (iii) in any manner that
would result in the violation of any sanctions applicable to any party hereto.”

 

(l)                                     Article VII of the Credit Agreement is
hereby amended by inserting the following new Section 7.16:

 

“7.16    Compliance with Anti-Corruption Laws and Sanctions.  The Borrower will
maintain in effect and enforce policies and procedures designed to ensure
compliance by the Borrower, its Subsidiaries and their respective directors,
officers, employees and agents with applicable anti-corruption laws and
applicable economic or financial sanctions or trade embargoes.”

 

(m)                             Section 8.02(k) of the Credit Agreement is
hereby amended by inserting the phrase “and the Incurrence Test” immediately
after the reference to “Section 8.10” therein;

 

(n)                                 Section 8.02(y) of the Credit Agreement is
hereby replaced in its entirety as follows:

 

“any other Investment so long as: (i) after giving effect on a Pro Forma Basis
to the Investment to be made (and any Indebtedness incurred in connection
therewith), as of the last day of the most recently ended fiscal quarter at the
end of which financial statements were required to have been delivered pursuant
to Section 7.01(a) or (b) (or, prior to such first required delivery date for
such financial statements, as of March 31, 2012), (A) the Consolidated Secured
Leverage Ratio would be less than 2.75:1.00 and (B) the Borrower would be in
compliance with the Incurrence Test; (ii) Liquidity is greater than or equal to
$50.0 million immediately after giving effect to the Investment to be made; and
(iii) no Default or Event of Default shall have occurred and be continuing or
would exist after giving effect to the Investment to be made; and”

 

(o)                                 Section 8.02 of the Credit Agreement is
hereby amended by adding the following new clause (z) at the end of such
Section:

 

“(z)                                        contributions to Unrestricted
Subsidiaries solely of amounts to fund the payment of fees, accrued interest and
expenses on Permitted Escrow Debt.”

 

(p)                                 Section 8.03(f) of the Credit Agreement is
hereby replaced in its entirety as follows:

 

“Subordinated Debt or unsecured Indebtedness (including, without limitation, the
assumption of Indebtedness pursuant to a merger with or assignment by an
Unrestricted Subsidiary) of the Borrower and its Subsidiaries (other than any
Receivables Subsidiary) to the extent (i) no

 

--------------------------------------------------------------------------------


 

Default or Event of Default has occurred and is continuing or would result from
the incurrence thereof at such time; (ii) after giving effect on a Pro Forma
Basis to the incurrence of such Indebtedness, as of the last day of the most
recently ended fiscal quarter at the end of which financial statements were
required to have been delivered pursuant to Section 7.01(a) or (b) (or, prior to
such first required delivery date for such financial statements, as of March 31,
2012), the Borrower would be in compliance with the Incurrence Test (and if the
Indebtedness incurred is greater than $35.0 million, then the Borrower shall
deliver to the Administrative Agent a certificate of a Responsible Officer as to
the satisfaction of the requirements in this clause (ii)); (iii) such
Indebtedness does not mature or have any required payment or prepayment of
principal, amortization, mandatory redemption or sinking fund obligation, in
each case, prior to the date that is six months after the Final Maturity Date;
(iv) such Indebtedness has other customary market terms that are, taken as a
whole, not materially less favorable to Holdings and its Subsidiaries than the
terms of this Credit Agreement; and (v) such Indebtedness is not guaranteed by
any Person that is not a Credit Party; provided that such Indebtedness may
benefit from subordinated (in the case of Subordinated Debt) or unsecured
guarantees from the Guarantors on the same basis as the Borrower or its
Subsidiaries has issued such Indebtedness;”

 

(q)                                 Section 8.03(h) of the Credit Agreement is
hereby amended by inserting the phrase “and the Incurrence Test” immediately
after the reference to “Section 8.10” therein;

 

(r)                                    Section 8.06(f) of the Credit Agreement
is hereby amended by inserting the phrase “and the Incurrence Test” immediately
after the reference to “Section 8.10” therein;

 

(s)                                   Section 8.06(k) of the Credit Agreement is
hereby replaced in its entirety as follows:

 

“the Borrower and its Subsidiaries may declare and make any other Restricted
Payments so long as (i) after giving effect on a Pro Forma Basis to the
Restricted Payment to be made (and any Indebtedness incurred in connection
therewith), as of the last day of the most recently ended fiscal quarter at the
end of which financial statements were required to have been delivered pursuant
to Section 7.01(a) or (b) (or, prior to such first required delivery date for
such financial statements, as of March 31, 2012), (A) the Consolidated Secured
Leverage Ratio would be less than 2.75:1.00 and (B) the Borrower would be in
compliance with the Incurrence Test; (ii) Liquidity is greater than or equal to
$50.0 million immediately after giving effect to the Restricted Payment to be
made; and (iii) no Default or Event of Default shall have occurred and be
continuing or would exist after giving effect to the Restricted Payment to be
made.”

 

(t)                                    Section 8.10(a) of the Credit Agreement
is hereby replaced in its entirety as follows:

 

“(a)                       Consolidated Secured Leverage Ratio.  Permit the
Consolidated Secured Leverage Ratio as of the last day of any fiscal quarter to
be greater than 3.25 to 1.00.”

 

Section 3.                                           Amendments to Exhibits to
the Credit Agreement.  Effective as of the Third Amendment Effective Date and
subject to the terms and conditions set forth herein and in reliance upon
representations and warranties set forth herein, Exhibit 7.02(b) to the Credit
Agreement shall be replaced in its entirety by the form attached hereto as
Exhibit A.

 

Section 4.                                           Conditions of
Effectiveness.  The effectiveness of this Amendment shall be subject to the
satisfaction of each of the following conditions precedent (the date on which
all such conditions are satisfied, the “Third Amendment Effective Date”):

 

--------------------------------------------------------------------------------


 

(a)                                 the Administrative Agent shall have received
counterparts of this Amendment executed by the Borrower, each other Credit
Party, the Administrative Agent and the Required Lenders;

 

(b)                                 the representations and warranties of the
Borrower contained in Section 5 shall be true and correct in all material
respects (other than Section 5(d), which representations and warranties shall be
true in all respects);

 

(c)                                  the Borrower shall have issued senior
unsecured notes in an amount not less than $250,000,000 on or prior to
August 21, 2015;

 

(d)                                 the Borrower shall have paid all fees
payable to the Administrative Agent, the Lenders and their respective affiliates
in connection with this Amendment; and

 

(e)                                  all reasonable out-of-pocket costs and
expenses incurred by the Administrative Agent in connection with the
preparation, negotiation, execution and delivery of this Amendment and the other
instruments and documents to be delivered hereunder (including, without
limitation, the reasonable fees, charges and disbursements of legal counsel for
the Administrative Agent in connection with the preparation, negotiation,
execution and delivery of this Amendment) shall have been paid by the Borrower.

 

Section 5.                                           Representations and
Warranties of the Borrower.  The Borrower represents and warrants as follows:

 

(a)                                 The execution, delivery and performance by
the Borrower of the Amendment has been duly authorized by all necessary
corporate or other organizational action and does not (a) contravene the terms
of the Borrower’s Organization Documents; (b) conflict with or result in any
breach or contravention of (i) any Contractual Obligation to which the Borrower
is party or (ii) any order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which the Borrower or its Property is
subject; (c) result in the creation of any Lien (other than Permitted Liens); or
(d) violate any Law applicable to the Borrower and the Amendment, except, in the
case of clause (b) or (d) only, as would not reasonably be expected to have a
Material Adverse Effect.

 

(b)                                 The Amendment has been duly executed and
delivered by the Borrower.  The Amendment constitutes legal, valid and binding
obligations of the Borrower, enforceable against the Borrower in accordance with
its terms, except to the extent the enforceability thereof may be limited by
applicable Debtor Relief Laws affecting creditors’ rights generally and by
equitable principles of law (regardless of whether enforcement is sought in
equity or at law) and implied covenants of good faith and fair dealing.

 

(c)                                  No approval, consent, exemption,
authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, the Borrower of this Amendment (other than (a) as have already been
obtained and are in full force and effect, (b) filings to perfect security
interests granted pursuant to the Amendment and (c) approvals, consents,
exemptions, authorizations, or other actions, notices or filings the failure to
procure which would not reasonably be expected to have a Material Adverse
Effect).

 

(d)                                 After giving effect to this Amendment, the
representations and warranties contained in each of the Credit Documents are
true and correct in all material respects on and as of the date hereof as though
made on and as of such date except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they shall be
true and correct in all material respects on

 

--------------------------------------------------------------------------------


 

and as of such earlier date (provided that representations and warranties that
are qualified by materiality or reference to Material Adverse Effect shall be
true and correct in all respects), and except that the representations and
warranties contained in Section 6.05 of the Credit Agreement shall be deemed to
refer to the most recent financial statements furnished pursuant to
Section 7.01(a) and (b) of the Credit Agreement and to the date of such
financial statements.

 

(e)                                  No Default or Event of Default shall exist
immediately prior to and after giving effect to (i) this Amendment and (ii) any
Credit Extension made in connection herewith.

 

Section 6.                                           Reference to and Effect on
the Credit Documents.  (a)     On and after the effectiveness of this Amendment,
each reference in the Credit Agreement to “this Agreement”, “hereunder”,
“hereof” or words of like import referring to the Credit Agreement, and each
reference in the Notes and each of the other Credit Documents to “the Credit
Agreement”, “thereunder”, “thereof” or words of like import referring to the
Credit Agreement, shall mean and be a reference to the Credit Agreement, as
amended by this Amendment and this Amendment shall constitute a Credit Document.

 

(b)                                 The Credit Agreement and each of the other
Credit Documents, as specifically amended by this Amendment, are and shall
continue to be in full force and effect and are hereby in all respects ratified
and confirmed.

 

(c)                                  The execution, delivery and effectiveness
of this Amendment shall not, except as expressly provided herein, operate as a
waiver of any right, power or remedy of any Lender or the Administrative Agent
under any of the Credit Documents, nor constitute a waiver of any provision of
any of the Credit Documents.

 

Section 7.                                           Acknowledgement of
Subsidiary Guarantors.  Each Subsidiary Guarantor (a) acknowledges and consents
to all of the terms and conditions of this Amendment, (b) affirms all of its
obligations under the Credit Documents and (c) agrees that this Amendment and
all documents executed in connection herewith do not operate to reduce or
discharge such Person’s obligations under the Credit Documents.

 

Section 8.                                           Execution in Counterparts. 
This Amendment may be executed in counterparts (and by different parties hereto
in different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract.   Delivery of
an executed counterpart of a signature page of this Amendment by facsimile or in
electronic (i.e., “pdf” or “tif”) format shall be effective as delivery of a
manually executed counterpart of this Amendment.

 

Section 9.                                           Governing Law.  This
Amendment and any claim, controversy, dispute or cause of action (whether in
contract or tort or otherwise) based upon, arising out of or relating to this
Amendment and the transactions contemplated hereby and thereby shall be governed
by, and construed in accordance with, the law of the State of New York.

 

Section 10.                                    Entire Agreement.  This Amendment
and the other Credit Documents, and any separate letter agreements with respect
to fees payable to the Administrative Agent, the Lenders and/or Wells Fargo
Securities, LLC constitute the entire agreement among the parties relating to
the subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof.

 

[Signature Pages Follow]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

 

INTERVAL ACQUISTION CORP., as Borrower

 

 

 

By:

/s/ Jeanette E. Marbert

 

Name:

Jeanette E. Marbert

 

Title:

Executive Vice President

 

 

 

INTERVAL LEISURE GROUP, INC., as Holdings and a Guarantor

 

 

 

By:

/s/ Jeanette E. Marbert

 

Name:

 Jeanette E. Marbert

 

Title:

Executive Vice President

 

--------------------------------------------------------------------------------


 

 

AHR HOSPITALITY PARTNERS, INC.

 

AQUA HOSPITALITY LLC

 

AQUA HOTELS AND RESORTS, INC.

 

CDP GP, INC.

 

CERROMAR DEVELOPMENT PARTNERS GP, INC.

 

GRAND ASPEN HOLDINGS, LLC

 

GRAND ASPEN LODGING, LLC

 

HT-HIGHLANDS, INC.

 

HTS-BC, L.L.C.

 

HTS-BEACH HOUSE, INC.

 

HTS-BEACH HOUSE PARTNER, L.L.C.

 

HTS COCONUT POINT, INC.

 

HTS-GROUND LAKE TAHOE, INC.

 

HTS-KEY WEST, INC.

 

HTS-KW, INC.

 

HTS-LAKE TAHOE, INC.

 

HTS-LOAN SERVICING, INC.

 

HTS-MAIN STREET STATION, INC.

 

HTS-MAUI, L.L.C.

 

HTS-SAN ANTONIO, L.L.C.

 

HTS-SEDONA, INC.

 

HTS-SUNSET HARBOR PARTNER, L.L.C.

 

HTS-WINDWARD POINTE PARTNER, L.L.C.

 

HV GLOBAL GROUP, INC.

 

HV GLOBAL MANAGEMENT CORPORATION

 

HV GLOBAL MARKETING CORPORATION

 

INTERVAL HOLDINGS, INC.

 

INTERVAL INTERNATIONAL, INC.

 

INTERVAL RESORT & FINANCIAL SERVICES, INC.

 

OWNERS’ RESORTS AND EXCHANGE, INC.

 

S.O.I. ACQUISITION CORP.

 

VACATION OWNERSHIP LENDING GP, INC.

 

VACATION RESORTS INTERNATIONAL

 

VOL GP, INC.

 

WINDWARD POINTE II, L.L.C.

 

WORLDWIDE VACATION & TRAVEL, INC.

 

XYZII, INC.

 

 

 

By

/s/ Jeanette E. Marbert

 

Name:

 Jeanette E. Marbert

 

Title:

Executive Vice President

 

--------------------------------------------------------------------------------


 

 

IIC HOLDINGS, INCORPORATED

 

ILG INTERNATIONAL HOLDINGS, INC.

 

INTERVAL SOFTWARE SERVICES, LLC

 

MANAGEMENT ACQUISITION HOLDINGS, LLC

 

RESORT SALES SERVICES, INC.

 

 

 

By

/s/ Jeanette E. Marbert

 

Name:

Jeanette E. Marbert

 

Title:

President

 

 

 

ILG MANAGEMENT, LLC

 

VIR-ORE, LLC

 

 

 

By

/s/ Jeanette E. Marbert

 

Name:

Jeanette E. Marbert

 

Title:

Manager

 

 

 

AQUA HOTELS & RESORTS, LLC

 

DIAMOND HEAD MANAGEMENT, LLC

 

HOTEL MANAGEMENT SERVICES, LLC

 

KAI MANAGEMENT SERVICES LLC

 

 

 

By:

Aqua Hospitality LLC, as manager

 

 

 

 

By

/s/ Jeanette E. Marbert

 

Name:

Jeanette E. Marbert

 

Title:

Executive Vice President

 

 

 

AQUA HOTELS AND RESORTS OPERATOR LLC

 

AQUA LUANA OPERATOR LLC

 

 

 

By:

 Aqua Hospitality LLC, as managing member

 

 

 

 

By

/s/ Jeanette E. Marbert

 

Name:

Jeanette E. Marbert

 

Title:

Executive Vice President

 

--------------------------------------------------------------------------------


 

 

ASTON HOTELS & RESORTS, LLC

 

ASTON HOTELS & RESORTS FLORIDA, LLC

 

MAUI CONDO AND HOME, LLC

 

RQI HOLDINGS, LLC

 

 

 

By:

/s/ Victoria J. Kincke

 

Name:

Victoria J. Kincke

 

Title:

Manager

 

 

 

BEACH HOUSE DEVELOPMENT PARTNERSHIP

 

 

 

By:

HTS-Beach House, Inc., as general partner

 

 

 

By

/s/ Jeanette E. Marbert

 

Name:

Jeanette E. Marbert

 

Title:

Executive Vice President

 

 

 

CDP INVESTORS L.P.

 

 

 

By:

CDP GP, Inc., as general partner

 

 

 

By

/s/ Jeanette E. Marbert

 

Name:

Jeanette E. Marbert

 

Title:

Executive Vice President

 

 

 

CERROMAR DEVELOPMENT PARTNERS, L.P., S.E.

 

 

 

By:

Cerromar Development Partners GP, Inc., as general partner

 

 

 

By

/s/ Jeanette E. Marbert

 

Name:

Jeanette E. Marbert

 

Title:

Executive Vice President

 

--------------------------------------------------------------------------------


 

 

HIGHLANDS INN INVESTORS II, L.P.

 

 

 

By: HT-Highlands, Inc., as general partner

 

 

 

By

/s/ Jeanette E. Marbert

 

Name:

Jeanette E. Marbert

 

Title:

Executive Vice President

 

 

 

HTS-SAN ANTONIO, L.P.

 

 

 

By: HTS-San Antonio, Inc., as general partner

 

 

 

By

/s/ Jeanette E. Marbert

 

Name:

Jeanette E. Marbert

 

Title:

Executive Vice President

 

 

 

HTS-WILD OAK RANCH BEVERAGE, LLC

 

HTS-SAN ANTONIO, INC.

 

MERIDIAN FINANCIAL SERVICES, INC.

 

TRADING PLACES INTERNATIONAL, LLC

 

 

 

By

/s/ Victoria J. Kincke

 

Name:

Victoria J. Kincke

 

Title:

Senior Vice President and Secretary

 

 

 

HVC-HIGHLANDS, L.L.C.

 

 

 

By: HT-Highlands, Inc., as general partner of Highlands Inn Investors II, L.P.,
the sole member

 

 

 

By

/s/ Jeanette E. Marbert

 

Name:

Jeanette E. Marbert

 

Title:

Executive Vice President

 

--------------------------------------------------------------------------------


 

 

KEY WESTER LIMITED

 

 

 

By: HTS-KW, Inc., as general partner

 

 

 

By

/s/ Jeanette E. Marbert

 

Name:

Jeanette E. Marbert

 

Title:

Executive Vice President

 

 

 

MERAGON FINANCIAL SERVICES, INC.

 

 

 

By

/s/ Gregory B. Sheperd

 

Name:

Gregory B. Sheperd

 

Title:

President

 

 

 

PARADISE VACATION ADVENTURES, LLC

 

 

 

By: Trading Places International, LLC, as sole member

 

 

 

By

/s/ Victoria J. Kincke

 

Name:

Victoria J. Kincke

 

Title:

Senior Vice President and Secretary

 

 

 

REP HOLDINGS, LTD.

 

 

 

By

/s/ Victoria J. Kincke

 

Name:

Victoria J. Kincke

 

Title:

Secretary

 

 

 

RESORT MANAGEMENT FINANCE SERVICES, INC.

 

 

 

By

/s/ Michele L. Keusch

 

Name:

Michele Keusch

 

Title:

President

 

--------------------------------------------------------------------------------


 

 

SUNSET HARBOR DEVELOPMENT PARTNERSHIP

 

 

 

By: HTS-Key West, Inc., as general partner

 

 

 

By

/s/ Jeanette E. Marbert

 

Name:

Jeanette E. Marbert

 

Title:

Executive Vice President

 

 

 

VACATION OWNERSHIP LENDING L.P.

 

 

 

By: Vacation Ownership Lending GP, Inc., as general partner

 

 

 

By

/s/ Jeanette E. Marbert

 

Name:

Jeanette E. Marbert

 

Title:

Executive Vice President

 

 

 

VOL INVESTORS, L.P.

 

 

 

By: VOL GP, Inc., as general partner

 

 

 

By

/s/ Jeanette E. Marbert

 

Name:

Jeanette E. Marbert

 

Title:

Executive Vice President

 

--------------------------------------------------------------------------------


 

ADMINISTRATIVE AGENT AND LENDERS:

 

 

WELLS FARGO BANK, NATIONAL

 

ASSOCIATION, as Administrative Agent and Collateral Agent, L/C Issuer, Swingline
Lender and a Lender

 

 

 

By:

/s/ Kay Reedy

 

 

Name: Kay Reedy

 

 

Title: Managing Director

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., as a Lender

 

 

 

By:

/s/ Sigfredo Birriel

 

 

Name: Sigfredo Birriel

 

 

Title: Senior Vice President

 

--------------------------------------------------------------------------------


 

 

PNC BANK, NATIONAL ASSOCIATION, as a Lender

 

 

 

By:

/s/ Britton Core

 

 

Name: Britton Core

 

 

Title: Senior Vice President

 

--------------------------------------------------------------------------------


 

 

SUNTRUST BANK, as a Lender

 

 

 

 

 

 

 

By:

/s/ James R Spaulding

 

 

Name: James R Spaulding

 

 

Title: FVP

 

--------------------------------------------------------------------------------


 

 

FIFTH THIRD BANK, as a Lender

 

 

 

 

 

 

 

By:

/s/ David C. Jackson

 

 

Name: David C. Jackson

 

 

Title: Senior Vice President

 

--------------------------------------------------------------------------------


 

 

MUFG UNION BANK, N.A. f/k/a UNION BANK, N.A., as a Lender

 

 

 

 

 

 

 

By:

/s/ Pierre Bury

 

 

Name: Pierre Bury

 

 

Title: Director

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A., as a Lender

 

 

 

 

 

 

 

By:

/s/ Antje B. Focke

 

 

Name: Antje B. Focke

 

 

Title: Vice President

 

--------------------------------------------------------------------------------


 

 

SYNOVUS BANK, as a Lender

 

 

 

 

 

 

 

By:

/s/ Michael Sawicki

 

 

Name: Michael Sawicki

 

 

Title: Director Corporate Banking

 

--------------------------------------------------------------------------------


 

 

BANKUNITED, N.A., as a Lender

 

 

 

 

 

 

 

By:

/s/ Vanessa Civalero

 

 

Name: Vanessa Civalero

 

 

Title: Senior Vice President

 

--------------------------------------------------------------------------------


 

 

HSBC BANK USA, NATIONAL ASSOCIATION, as a Lender

 

 

 

 

 

 

 

By:

/s/ Derick Duchodni

 

 

Name: Derick Duchodni

 

 

Title: Vice President

 

--------------------------------------------------------------------------------


 

 

BRANCH BANKING AND TRUST COMPANY, as a Lender

 

 

 

 

 

 

 

By:

/s/ Kelly Attayek

 

 

Name: Kelly Attayek

 

 

Title: Banking Officer

 

--------------------------------------------------------------------------------


 

 

CITY NATIONAL BANK, N.A., as a Lender

 

 

 

 

 

 

 

By:

/s/ Maiko A. Xavier

 

 

Name: Maiko A. Xavier

 

 

Title: Senior Vice President

 

--------------------------------------------------------------------------------